Title: To Thomas Jefferson from Jerman Baker, 4 September 1820
From: Baker, Jerman
To: Jefferson, Thomas


Dr Sir,
Treasury Office
4 Sept 1820
Yours of the 2nd Inst was received this morning, & it affords me much pleasure to have it in my power forthwith to furnish you with the document you desired, I wish the visitors of the University may be enabled to devise any means by which they may prevail in the Legislation to increase the annual appropriation to the object of their case—Permit me my dear Sir, at the moment when my Son is about to take leave of  yourself & family to tender in behalf of my Wife & self our grateful acknowledgements for the very friendly & affectionate attentions which he has so lavishly received while under your Roof, of which I trust he will never prove himself unworthy.Present our affectionate regards to Mrs R & the young Ladies. & accept the assurance of my great respect & esteem.YrsJerman Baker